UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4688



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODERICK LAMONT LATTIMORE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-116)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Roderick Lamont Lattimore appeals his conviction and

sentence for possession with intent to distribute crack cocaine.

Lattimore’s attorney has filed a brief pursuant to Anders v.

California,      386   U.S.   738    (1967),   stating    that   there   are   no

meritorious issues for appeal, but raising the issue of whether

Lattimore’s sentence violated Blakely v. Washington, 542 U.S. 296

(2004).    Lattimore filed a pro se supplemental brief, contending

that his right to confront witnesses was violated.                  Finding no

reversible error, we affirm.*

           Lattimore      first      asserts   that   the   district     court’s

conclusion that he was a career offender violated Blakely.                  This

claim is foreclosed by circuit precedent.                See United States v.

Collins,   412    F.3d   515,   521-23    (4th   Cir.    2005)   (holding   that

defendant’s Sixth Amendment right to trial by a jury was not

violated by district court’s reliance on his prior convictions for

purposes   of    sentencing     as    career   offender);   see   also    United

States v. Thompson, 421 F.3d 278, 285-86 (4th Cir. 2005) (holding

that prior convictions could not be severed from their essential

components, such as separateness, location, and dates of offenses,

and that, therefore, no finding of fact is made with respect to

these inherent facts).        Moreover, Lattimore did not challenge any


     *
      Lattimore’s plea agreement contained an appellate waiver
provision, but because the Government has failed to assert the
waiver, we address the substance of Lattimore’s claims.

                                       - 2 -
factual findings regarding the prior convictions, and he did not

dispute the factual basis for the district court’s conclusions that

he was a career offender.       Accordingly, Lattimore’s assertion that

his career offender enhancement violated the Sixth Amendment is

without merit.    See Collins, 412 F.3d at 523 (holding that, where

defendant did not dispute any facts supporting the career offender

status in district court, there is no constitutional violation in

relying on defendant’s prior convictions).

            Lattimore    also   challenges     various   other   sentencing

enhancements under Blakely.         However, because Lattimore’s career

offender status determined his sentencing range, any improper

factual findings regarding other enhancements did not impact his

sentence.    Thus, any error was harmless.

            Finally,    Lattimore   contends    that   the   district   court

violated his right to confront the witnesses against him. However,

Lattimore’s guilty plea waived this claim.         In fact, Lattimore was

specifically informed of this fact during his guilty plea hearing,

and he stated that he understood.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Lattimore’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,


                                    - 3 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument, because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 4 -